DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 
Allowable Subject Matter
Claims 1-19 and 21-23 allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, patentability exists, at least in part, with the claimed features of antenna pattern portions arranged on the antenna substrate in an array form, wherein a surface of the first ceramic member and opposing surfaces of the second ceramic member each has a patch of the antenna pattern portions disposed thereon.  
 	Edwards (US 2019/0319367) and Garcia (US 2016/0056544) – both of record - are cited as teaching some elements of the claimed invention including an antenna substrate, a first ceramic member, an insertion member, a second ceramic member, antenna pattern portions, and a plurality of shielding vias.


Regarding independent claim 12, patentability exists, at least in part, with the claimed features of wherein a surface of the first ceramic member and opposing surfaces of the second ceramic member each has a patch of the antenna pattern portions disposed thereon.  
 	Edwards and Garcia are all cited as teaching some elements of the claimed invention including an antenna substrate, antenna pattern portions arranged on the antenna substrate in an array form, a first ceramic member, an insertion member, a second ceramic member, and shielding electrodes.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 18, patentability exists, at least in part, with the claimed features of wherein the shielding elements comprise first shielding electrodes disposed at a boundary between the first ceramic layer and the insertion layer and second electrodes disposed on the surface of the second ceramic layer on which the second patch is disposed.
	Edwards and Garcia are all cited as teaching some elements of the claimed invention including an antenna substrate, a first ceramic member, an insertion member, a second ceramic member, unit antennas, each unit antenna comprising a first patch, and shielding elements at least partially overlapping each of the first patches in at least one direction orthogonal to the thickness direction of the antenna substrate. 	
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DAVID E LOTTER/Examiner, Art Unit 2845